Citation Nr: 9935896	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  94-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Validity of the loan guaranty indebtedness.

2.  Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $14,262.19, plus 
accrued interest.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  This appeal arises from a November 1990 
decision of the Houston, Texas, Regional Office's (RO) 
Committee on Waivers and Compromises (Committee).  In this 
decision, the Committee denied the veteran's request for 
waiver of recovery of a U. S. Department of Veterans Affairs 
(VA) loan guaranty indebtedness in the original amount of 
$14,262.19, plus accrued interest.  The veteran appealed this 
decision.  

The Board of Veterans' Appeals (Board) remanded this case in 
January 1997 in order to obtain documentation of the 
veteran's divorce.  It was also requested that the RO's 
District Counsel provide an opinion on the effects of the 
divorce decree of the Texas court on recovery of the 
veteran's indebtedness to the VA.  The case was again 
remanded in November 1998 in order that the veteran could 
submit an up-to-date Financial Status Report (VA Form 22-
5655)(FSR) and insure that the veteran's representative had 
an opportunity to review and comment on any adverse decision.  
The case has now returned for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  He has also received adequate notice of the pertinent 
laws and regulations and an opportunity to present his 
arguments and contentions.

2.  There was a default in the veteran's VA guaranteed home 
loan necessitating a foreclosure sale of the subject 
property, which resulted in a VA home loan guaranty 
indebtedness in the original principal amount of $14,262.19, 
plus accrued interest.

3.  The veteran received appropriate notification of his 
delinquent mortgage payments, intention of the lender to 
foreclose, and the foreclosure proceedings and sale.

4.  There is no factual or legal basis allowing the veteran 
to be released from his VA home loan obligations due to a 
Texas state court order.

5.  The veteran was at fault in the creation of his VA home 
loan guaranty indebtedness.  There was no fault on the part 
of the VA in the creation of this indebtedness.

6.  Collection of the veteran's indebtedness would not cause 
him undue hardship or defeat the purpose of the VA benefit.  
The veteran did not rely on the VA home loan guaranty to 
relinquish a valuable right or incur a legal obligation and 
failure to collect the indebtedness would result in unfair 
gain to the veteran.


CONCLUSIONS OF LAW

1.  There was a loss after default on property which 
constituted security for a VA guaranteed home loan.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 1.964(a) (1999).

2. The loan guaranty indebtedness was validly established. 38 
U.S.C.A. §§ 3732, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
1.911, 3.353, 36.4323 (1999).

3.  Recovery of the VA home loan guaranty indebtedness in the 
original amount of $14,262.19, plus accrued interest, would 
not violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a), 1.964(e), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran filed an application for a VA home loan guaranty 
in April 1985.  The total amount of the loan to be guaranteed 
was $37,300.00.  This amount was derived from two separate 
loans, the first in the amount of $20,000.00 and the second 
in the amount of $17,300.00.  A certificate on the reasonable 
value of the property to be bought by the veteran was found 
in December 1984 to be $39,900.00.  A settlement statement of 
mid-April 1985 noted that the principal amount of the loan 
used to buy the veteran's property was $37,300.00.  

A Notice of Default (VA Form 26-6850) was received by the RO 
in July 1988.  It was noted that the veteran's monthly 
installment payment was $266.16 and that the total amount of 
his current default was $852.19.  This loan was reported to 
have been in default since May 1988.  The outstanding balance 
on the veteran's mortgage was $17,132.82.  It was claimed by 
the loan servicing agent that the veteran had been contacted 
by letter on one occasion and twice by telephone.  The 
reasons for the veteran's default were unknown and the 
condition of the property was found to be fair.  It was 
reported that the veteran refused to return telephone calls 
or answer letters and had ignored property inspections.  
Forbearance was not recommended.

Another Notice of Default (VA Form 26-6850) was received by 
the RO in September 1988.  The outstanding balance on the 
veteran's mortgage was $17,121.23.  It was reported at this 
time that the veteran's loan had been in default since July 
1988.  The reasons noted for the default were that the 
veteran was "overextended and improper regard."  It was 
claimed that the veteran had been contacted on five different 
occasions by letter and three times over the telephone 
concerning his default.  The loan servicing agent reported 
that the veteran had a very poor attitude and had ignored the 
loan servicing agent's telephone calls and mail.  It was also 
claimed that the veteran had refused to cooperate and would 
not listen to reason.  Forbearance was found not to be 
warranted.

In October 1988, a Notice of Intention to Foreclose was 
received by the RO.  It was noted that the first uncured 
default had occurred in July 1988 and that all possibilities 
to cure the default had been exhausted.  The total amount of 
the delinquency on the loan was $829.84 with a total unpaid 
loan balance and accrued interest of $17,862.77.  It was 
determined that a deed in lieu of foreclosure or a voluntary 
conveyance of the security was neither obtainable nor legally 
feasible.  The loan servicing agent noted that the veteran 
had submitted checks that were returned for insufficient 
funds and that he had ignored all collection efforts.  

A VA record of servicing dated in November 1988 reported that 
the RO had directly contacted both the veteran's spouse and 
the loan servicing agent.  The veteran's spouse claimed that 
the monthly mortgage payments had been sent, but the loan 
servicing agent had refused to accept them.  The loan 
servicing agent claimed that the veteran's mortgage payments 
had been refused because of insufficient funds.  The 
veteran's spouse agreed to send three mortgage payments and 
have the November 1988 payment sent by the end of the month.  
The loan servicing agent agreed to this repayment plan.  

The loan servicing agent submitted a status of the loan 
report in mid-November 1988.  It was noted that the veteran 
had last submitted a mortgage payment in August 1988 in the 
amount of $602.56.  The veteran's current delinquency was 
$1,553.16 with a present loan balance of $17,121.23.  The 
loan servicing agent reported that the veteran's default was 
to be cured by payments.  A status of the loan report sent 
one month later in December 1988 still noted that the last 
payment received from the veteran was $602.56 in August 1988.  
The veteran's delinquency amount had increased to $1,840.09, 
and it was reported that the default was to be cured by 
payments.  

The loan servicing agent sent the veteran a letter in late 
December 1988.  The veteran was notified that his mortgage 
was currently in default and that he must make payment on all 
amounts currently due.  The total amount due was reported to 
be $1,840.09.  He was further warned that if this amount was 
not paid within twenty days, the lender would accelerate the 
loan and demand full payment of the note with accrued 
interest.  

A letter from the loan servicing agent to the veteran dated 
in February 1989 notified the veteran of the acceleration of 
his loan and the foreclosure sale of his property.  In 
February 1989, an affidavit of service noted that the veteran 
had been served with notice that same month of the 
foreclosure sale of his property scheduled for early March 
1989.  

An appraisal was conducted on the veteran's property in 
February 1989.  The market value of this property was 
estimated to be $28,000.00.  The loan servicing agent 
submitted a status of the loan report in February 1989 that 
the principal balance on the veteran's loan was $17,121.23.  
Accrued interest amounted to $1,705.91, escrow balance and 
other credits of $53.20, and estimated foreclosure costs of 
$375.00; for a total estimated indebtedness of $19,148.94.  A 
VA Refunding/Equity Review Worksheet (VA Form 26-8922) was 
prepared in March 1989.  It was noted that the veteran had 
been contacted regarding his default on his VA guaranteed 
home loan.  The veteran was found not to have demonstrated a 
willingness to cooperate in reinstating his loan and did not 
have the financial ability to maintain his monthly payments.  
The reason for the veteran's default was noted to be 
"improper regard."  It was reported that the loan servicing 
agent had not refused a forbearance, but instead, the owner 
was not desirous of retaining the property.  The 
determination was made that refunding was not in the best 
interest of the VA and further indulgence was not warranted.  
It was also noted that there was no equity in the property.

In March 1989, the subject property was sold at a foreclosure 
sale.  The basis for the liquidation of the veteran's 
property was summarized in a VA Form 26-6713 in March 1989.  
The estimated value of the property to the VA was $25,024.00.  
A few days later the VA was notified of the lender's election 
to convey.  

An analysis of the loan was prepared in May 1989.  The 
principal balance was $36,662.85, plus accrued interest prior 
to February 1989 of $1,962.34 and minus $89.93 of paid taxes 
and insurance, for a total indebtedness prior to February 
1989 of $38,535.26.  Added to this indebtedness was further 
accrued interest after February 1989 of $250.93 and 
liquidation expenses of $500.00 for an indebtedness of 
$39,286.19.  Subtracted from this total was the sale price of 
the foreclosed property of $25,024.00, for claimed guaranty 
amount of $14,262.19.

A copy of a letter dated in June 1989 from the former loan 
servicing agent to the veteran was forwarded to the VA.  This 
letter noted that the veteran had submitted in June 1989 two 
checks for $175.08 and $290.63 to the loan servicing agent.  
The veteran was informed that these checks were being 
returned as the mortgaged property had already been sold at a 
foreclosure sale in March 1989.  A history of the loan 
revealed that the problems had started in December 1987 when 
one of the veteran's checks had been returned for 
insufficient funds.  It was claimed that the veteran had been 
notified of this problem in February 1988 and had never 
remitted the necessary funds to clear the check.  The loan 
servicing agent asserted that the veteran had ignored its 
attempts by letters, telephone calls, and personal visits to 
make his loan current.  Instead, the veteran had merely 
attempted to resubmit one monthly payment.  The loan 
servicing agent asserted that in August 1988 it had agreed to 
a repayment plan with the veteran's spouse, but the terms of 
this plan had not been kept.  It was reported that the loan 
servicing agent had contacted the veteran by certified mail 
about its intention to accelerate the loan, post for 
foreclosure, and foreclose.  The loan servicing agent claimed 
that at no time did the veteran make any effort to cure this 
problem.  

In late January 1990, the veteran filed a claim for waiver of 
recovery of his VA home loan guaranty indebtedness.  He 
claimed that his spouse had sole control of the indebted 
property in November 1989 based on a restraining order giving 
her exclusive use of the property.  The veteran asserted that 
he was not aware that the property had gone into default 
because of his spouse's failure to comply with the court 
order.  It was alleged by the veteran that his spouse had 
left town with all of their furniture and household goods.  
He claimed that their divorce proceedings were pending.  The 
veteran asserted that he was currently living with his 
parents.  

Attached to this claim was a financial status report (FSR).  
He claimed that his spouse did not work.  His monthly gross 
salary was $1,720.00 with deductions totaling $654.04 for 
taxes, Social Security, retirement, and insurance payments.  
The veteran's claimed net take-home pay was $1,065.96.  He 
alleged that his average monthly expenses included $200.00 
for food, $55.37 for utilities, $17.00 for telephone, $148.50 
for insurance, and $40.00 for gasoline.  The veteran reported 
no assets, but did have debts of $9,403.46 for an automobile 
loan and $54.68 for a credit card.  His monthly debt payment 
was $321.34.  The veteran asserted that his total monthly 
expenses were $488.21 resulting in a positive monthly balance 
of $577.75.  He noted that he would be willing to pay $30.00 
a month on his VA indebtedness.  The veteran asserted that he 
had never filed for bankruptcy.

The Committee issued a decision on the veteran's waiver 
request in November 1990.  The original amount of the 
veteran's VA indebtedness was determined to be $14,391.58 
plus accrued interest costs of $367.07 for a total 
indebtedness of $14,629.26.  It was noted by the Committee 
that the veteran had failed to provide a divorce decree that 
would verify his claim that his spouse had sole control over 
his property after the RO had requested such information.  
The Committee determined that the veteran had acted in bad 
faith on the basis that he had failed to make his mortgage 
payments during his pending divorce action and had not 
furnished information to the RO to support his current 
claims.  Therefore, the waiver was denied.  The veteran was 
notified of this decision in a letter of the same month.  

In a written statement of October 1992, the veteran argued 
that he was entitled to a waiver of recovery of his VA 
indebtedness on the grounds that at the time of the default 
his ex-spouse was responsible for the property.  He claimed 
that he was prohibited from seeing or calling her by a court 
order.  The veteran asserted that he was never aware that his 
property loan had gone into default.

Another FSR was received in November 1992.  The veteran 
claimed that he was not married.  He reported that his 
monthly gross salary was $1,859.20, with $362.48 of monthly 
deductions for taxes, leaving a net income of $1,496.72.  The 
veteran asserted that his average monthly expenses included 
$200.00 for rent, $200.00 for food, $221.00 for utilities, 
$189.42 for insurance, $150.00 for clothing, $171.95 for 
medical costs, and $60.00 for gasoline and transportation.  
He reported assets of $107.00 cash, $500.00 of furniture, and 
a $500.00 automobile for total assets of $1,107.00.  He 
claimed debts of $1,156.00 for "Conn's", $5,000.00 and 
$7,000.00 for automobile-related debts, and $4,500.00 for 
medical debts.  The veteran reported a total indebtedness of 
$17,565.00 with $9,500.00 past due.  He asserted that his 
monthly debt payment was $818.00.  He claimed that his total 
monthly expenses were $2,010.37 and left him with a negative 
monthly balance of $513.65.  The veteran alleged that he 
could not pay back any amount on his VA indebtedness unless 
he was to cut back on his food expenses or skip paying other 
debts.  He acknowledged that he had never been in bankruptcy.  

This case was referred to the RO's Committee in November 
1992.  On the referral form (VA Form 4-1042a), it was 
reported that the veteran's original VA indebtedness of 
$14,391.58 had been reduced due to the recovered amount of 
$1,122.20 for a balance due of $13,139.99.  Added to this 
amount was accrued interest of $1,646.80 for a total 
indebtedness of $14,786.79.  

A statement of the case (SOC) was issued to the veteran in 
March 1993.  It was noted that the veteran had not acted in 
bad faith in the creation of his debt, but was at fault in 
its creation.  His claim for waiver was again denied.  

In his substantive appeal (VA Form 9) of June 1993, the 
veteran contended that collection of the loan guaranty 
indebtedness would put an undue hardship on him and that it 
would circumvent the original purpose of the benefit.  
Attached to the substantive appeal were a domestic 
restraining order and divorce decree dated in March 1991.  
The domestic restraining order only discussed the payment of 
proceeds from the veteran's retirement plan.  The divorce 
decree ordered that the property on which the veteran had 
obtained a VA home loan guaranty be sold and that any 
indebtedness from this property was to be the joint 
responsibility of the veteran and his ex-spouse.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in September 1993.  The Committee found that the 
veteran's divorce decree did not award the foreclosed 
property to either party.  His claim for a waiver was again 
denied.  In December 1993, the Texas Veterans Commission 
issued a written statement on a VA Form 1-646 supporting the 
veteran's contention for waiver of recovery of his VA 
indebtedness.  

The Board issued a remand in this case in January 1997.  The 
RO was requested to obtain any pre-divorce court orders that 
determined the transfer of the foreclosed property.  It was 
also requested that the RO's District Counsel provide an 
opinion on the validity of the VA indebtedness under the 
legal theories of indemnity and/or subrogation based on the 
veteran's contention that he failed to receive notice of the 
delinquency; and, if the veteran's divorce decree 
extinguished his legal obligation to the VA.  Finally, the RO 
was instructed to determine the veteran's entitlement to a 
waiver of recovery of his VA indebtedness on the basis of the 
principles of equity and good conscience.  

An accounting of the veteran's debt was conducted in February 
1997.  The original foreclosure amount was $14,262.19 minus 
$500.00 for "record purposes", which resulted on the 
balance due on foreclosure of $13,762.19.  It was noted that 
$1,122.20 had been collected through the Internal Revenue 
Service which resulted in a balance still due of $12,639.99, 
plus accrued interest.  A February 1997 referral to the 
Committee reported that the accrued interest amounted to 
$3,654.46, for a total VA indebtedness of $16,294.45. 

By letter of February 1997, the RO requested that the veteran 
complete a new FSR and attach copies of his 1995 and 1996 
income tax returns for verification.  He was also asked to 
submit any preliminary or separation agreement with his ex-
spouse that determined the transfer of the foreclosed 
property.  The veteran was warned that if he failed to submit 
this evidence, the VA would make a determination on his claim 
on the available evidence.  

The veteran responded through his U. S. Congressman in late 
February 1997.  He submitted another copy of his divorce 
decree of March 1991 and a FSR that was uncompleted except 
information that he owned an automobile.  He failed to note 
the value of this vehicle.  The veteran claimed that other 
than this automobile he had no assets.  He reported that he 
currently was laid-off from his job and that he was married, 
but his spouse was unemployed.  

Also attached to the February 1997 correspondence were the 
veteran's 1995 federal income tax returns.  In 1995, the 
veteran claimed that he had wages of $7,893.00 and 
unemployment compensation of $4,209.00.  His total income for 
the year was $12,102.00.  The veteran reported that he had 
one dependent, that being his daughter.  The reported federal 
income taxes withheld were $688.00.  The veteran took a 
standard deduction and received a federal income tax refund 
of $2,445.00.  

An opinion was prepared by the RO's Regional Counsel in April 
1997.  It was determined that under the state laws of Texas 
that the veteran was a debtor to the VA on the basis of his 
endorsement of the original promissory note.  The Regional 
Counsel noted that Texas law gave a presumption of validity 
to a filed affidavit of notice and the veteran had not 
produced any evidence to overcome this presumption.  It was 
noted that in the current case the foreclosure had been 
conducted by a private mortgage company and the federal case 
law governing the U. S. Government's conduct in a foreclosure 
proceeding was not applicable.  Thus, in the present case the 
governing law was that of the State of Texas.  The Regional 
Counsel also determined that the Texas Court's divorce decree 
of March 1991 did not release the veteran from his 
obligations to the VA.  First, Texas law states that a state 
court only has the power to adjudicate the rights of parties 
properly brought before it and properly subjected to the 
jurisdiction of the court.  In the current case, the VA was 
not served with the proper process under federal statues and 
did not voluntarily appear before the court.  Therefore, the 
Texas Court had no power to release the veteran from his 
obligation to the VA.  In any event, it was also found by the 
Regional Counsel that the language used in the March 1991 
divorce decree did not itself release the veteran from his VA 
indebtedness.

Another SSOC was issued to the veteran in April 1997.  He was 
informed of the Regional Counsel's opinion and his continued 
obligation to the VA.  It was also determined that the 
veteran would be capable of many more years of substantially 
gainful employment and could be expected to repay his VA 
debts.  Therefore, waiver of recovery of his VA indebtedness 
was denied.  

This case was again remanded to the RO in November 1998.  The 
RO was requested to obtain a fully completed FSR from the 
veteran and to readjudicate his claim for a waiver of 
recovery of his VA debt.  A copy of this decision was to be 
forwarded to the veteran's accredited representative for 
comment.  

By letter of December 1998, the RO requested that the veteran 
complete with as much detail as possible a provided FSR and 
return it to the RO.  He was also requested to provide his 
federal income tax returns from 1996 and 1997 and evidence of 
his income for 1998 so that the amounts on his FSR could be 
verified.  The veteran was informed that the submission of 
this information was voluntary, but his failure to submit it 
could have an adverse effect on his claim.  He was also 
instructed to directly contact his accredited representative 
for advice and assistance.  No response was received from the 
veteran.

A final SSOC was issued to the veteran in February 1999.  The 
RO concluded that after a review of the evidence of record, 
the veteran was found to be at fault in the creation of his 
VA indebtedness.  After the application of the principles of 
equity and good conscience, the veteran was denied waiver of 
recovery of his VA home loan guaranty indebtedness.  A copy 
of the SSOC was sent to the veteran's accredited 
representative for comment.  The representative failed to 
provide any written contentions.




II.  Validity of the Loan Guaranty Indebtedness.

a.  Applicable Criteria.

The veteran, in addition to requesting waiver of 
indebtedness, is also challenging the validity of the 
indebtedness, primarily on grounds that due to a Texas state 
court order he was not legally liable for the subject 
property.  It also appears that he is arguing that he failed 
to receive proper notification of the foreclosure proceedings 
on the subject property.  The appellant has the right to 
dispute the existence and amount of the loan guaranty 
indebtedness, which is a right that may be exercised 
separately from a request for waiver or at the same time.  38 
C.F.R. § 1.911(c)(1) (1999); see also VAOPGCPREC 6-98 (April 
24, 1998).

The right of the VA to recover loan guaranty debts from 
veterans is predicated on two legal theories: indemnity and 
subrogation.  The VA may seek reimbursement under either or 
both theories.  38 C.F.R. § 36.4323 (1999); see Stone v. 
Derwinski, 
2 Vet. App. 56, 57 (1992).  In the present case, the VA is 
holding the veteran liable on the charged loan guaranty debt 
on the basis of both theories.

The VA, as guarantor of a loan, has a right of indemnity, 
independent of any right of the lender, to seek reimbursement 
for amounts paid on account of the liabilities of the 
veteran.  38 U.S.C.A. § 3732 (West 1991 & Supp. 1999); 38 
C.F.R. § 36.4323(e) (1999).  The VA's right to indemnity has 
been upheld by a decision of the United States Supreme Court.  
See United States v. Shimer, 367 U.S. 374, 81 S.Ct. 1554, 6 
L.Ed. 2nd 908 (1961).  The record reflects that when the 
veteran obtained this loan he agreed in contractual terms to 
indemnify, or to repay, the government for any loss to the 
government incurred on the loan guaranty.  See VA Application 
for Home Loan Guaranty, VA Form 26-1802a, Section IV, dated 
April 3, 1985.

For any VA-guaranteed home loan closed before January 1, 
1990, as in this case, when the VA pays the mortgage holder 
of a defaulted loan a claim on the guaranty, "the Secretary 
shall be subrogated to the rights of the holder of the 
obligation to the extent of the amount paid on the guaranty."  
38 U.S.C.A. § 3732(a)(1) (West 1991); 38 C.F.R. § 36.4323(a) 
(1999).  Although subrogation places the VA in the position 
of the mortgage holder, which therefore avails the claimant-
obligor of any defenses available to a debtor under state 
law, all obligors, including veterans, spouses, and persons 
who assumed the loan, may be liable to the VA under 
subrogation.  See VAOPGCPREC 15-94 (June 23, 1994).

A number of U. S. district and circuit court decisions have 
held that the VA's right to indemnity could be denied if the 
VA failed to provide the veteran-obligor with notice of the 
foreclosure.  See United States v. Whitney, 602 F. Supp. 722 
(W.D.N.Y. 1985); United States v. Murdock, 627 F. Supp. 272 
(N.D. Ind. 1985); Vail v. Derwinski, 946 F.2d 589 (8th Cir. 
1991), op. modified and reh'g denied, 956 F.2d 812 (8th Cir. 
1992).  The VA's Office of General Counsel, in the above-
cited VAOPGCPREC 15-94, held that this notification 
requirement was also applicable in subrogation cases.


b.  Analysis.

The veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed, and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  As noted in the factual background, the RO has 
fully complied with the instructions of the Board's January 
1997 and November 1998 remands.  This includes the RO's 
determination on the validity of the veteran's VA loan 
guaranty indebtedness.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, appellate review may proceed at this 
time.

Initially, it is noted that the Committee decision of 
November 1990 contains an anomaly concerning the figure for 
the original amount of the veteran's VA home loan guaranty 
indebtedness.  The original amount of this indebtedness was 
reported to be $14,391.53 with additional accrued interest of 
$367.07 for a total indebtedness of $14,629.26.  However, 
when $367.07 is added to the noted original amount it equals 
a figure in excess of $14,629.26.  If $367.07 is subtracted 
from $14,629.26 one arrives at the figure of $14,262.19, 
which in fact is the original amount of the veteran's VA 
indebtedness as determined by the loan analyses of May 1989 
and February 1997.  Therefore, the undersigned finds that the 
original amount used on the Committee decision of November 
1990 is merely an arithmetic error.  As the above analysis 
reveals this error has not resulted in any adverse action 
against the veteran as the total amount of his VA 
indebtedness noted on this decision is correct.  A similar 
problem is evident in the amounts discussed in the 
Committee's decision of November 1992.  If the amounts noted 
on this decision as having been recovered and accrued 
interest are added to the original amount noted, one arrives 
at a figure higher than the total VA indebtedness of 
$14,786.79.  This latter figure can only be arrived at if the 
additions and substractions are from the amount of 
$14,262.19.  Again, the original amount noted in the November 
1992 decision appears to be an arithmetic error.  As the 
accurate original amount is less than that indicated on the 
Committee decisions and that the actual total indebtedness 
was accurate on both decisions, there are no adverse 
consequences to the veteran due to these errors.  As the 
veteran was given proper notification of the amount of his 
total VA indebtedness in both November 1990 and November 
1992, he has received appropriate opportunity to present 
arguments regarding the creation and amount of his VA 
indebtedness.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

It has been claimed by the veteran that the creation of his 
current VA indebtedness was inappropriate based on the 
arguments that his ex-spouse had legal control of the 
foreclosed property at the time the delinquency developed and 
that he never received appropriate notification of the 
delinquency, intent to foreclose, and foreclosure sale.  The 
only legal documents provided by the veteran discussing the 
arrangements for the foreclosed property and his ex-spouse 
are those dated in March 1991.  He failed, even after a 
specific request by the VA to do so, to present legal or 
other evidence to verify his claim that he was not in 
possession or occupancy of the foreclosed property at the 
time the delinquency was incurred.  There is nothing in the 
evidence of record that at the time of the delinquency that 
either he or his spouse informed either the loan servicing 
agent or the VA that they were separated or the property was 
governed by a court-ordered arrangement.  It is the 
undersigned's finding that there is no contemporaneous 
evidence to verify the veteran's claim that he did not have 
access to the foreclosed property or the ability to 
communicate with his ex-spouse.  Even if the veteran was 
excluded from the property and communication with his ex-
spouse, he still knew at the time that he was legally liable 
for the monthly mortgage payments.  There is no evidence of 
record that the veteran ever initiated alternative measures 
with either the loan servicing agent or the VA for monthly 
payments.

Regarding the Texas Court orders of March 1991, the 
undersigned agrees with the Regional Counsel that there is 
nothing in these documents that directly relieved the veteran 
of his obligation to the VA under the home loan guaranty 
agreement.  Also, the Regional Counsel's opinion is 
persuasive regarding the implied arguments that the existence 
of these orders subrogated the VA obligation.  The noted 
reasons and bases are clear that when these court orders are 
analyzed under Texas law that they did not relieve the 
veteran of his VA obligation.  

The veteran claims that he never received notification of his 
delinquency, intent to foreclose, or the foreclosure sale of 
his property.  The loan servicing agent directly contacted 
the veteran on the matter of his delinquency.  The VA 
contacted the veteran's residence in a telephone conversation 
of November 1988 to arrange a repayment plan.  There are 
numerous attempts noted by the loan servicing agent in its 
intent to foreclose forms.  At no time was it indicated that 
anyone other than the veteran was contacted or that he and 
his spouse were unable to communicate with each other.  There 
is no record that he ever submitted a change of address to 
the loan servicing agent or the VA.  A letter of December 
1988 to the veteran's last known residence from the loan 
servicing agent clearly informed him of the intention to 
foreclose on his property due to the delinquency in his 
monthly payments.  The loan servicing agent's letter and 
affidavit of notice of February 1989 clearly indicate that 
the veteran was notified of the foreclosure proceedings and 
sale of the property.  In its opinion of April 1997, the 
Regional Counsel found that the notification procedures used 
by the loan servicing agent met with the mandates of Texas 
law.  Based on this evidence, the undersigned finds no 
plausible basis on which the veteran could not, or should 
not, have known of his delinquent mortgage payments, 
intention of the lender to foreclose, and the foreclosure 
proceedings and sale.

The VA concluded in May 1989, and again verified in February 
1997, that at the time of the sale of the foreclosed property 
the veteran owed $14,262.19, plus accrued interest, on his 
mortgage.  The veteran has not directly contested this figure 
and, in any event, the calculations of May 1989 and February 
1997 appear to be mathematically accurate.  According to the 
deed of trust, lien agreements, and promissory notes of April 
1985, in the case of default the borrower would owe the whole 
amount of principal and unpaid interest remaining due at that 
time.  It was this agreement to which the VA provided a loan 
guaranty and the veteran is now liable for any amount not 
recouped from the foreclosure sale.  See 38 U.S.C.A. § 3703 
(West 1991).

Based on the above analysis, the undersigned finds that the 
veteran is legally obligated to the VA for his home loan 
guaranty indebtedness, that is, the creation of this debt was 
valid.  It is also determined that the veteran received all 
appropriate notices of his delinquent mortgage payments, 
intention of the lender to foreclose, and the foreclosure 
proceedings and sale.


III.  Entitlement to Waiver of Recovery of the Loan Guaranty 
Indebtedness.

a.  Applicable Criteria.

Any indebtedness of a veteran and his or her spouse shall be 
waived only when the following factors are determined to 
exist:
(1)  Following default there was a loss of the property 
which constituted security for the loan guaranteed, 
insured or made under chapter 37 of title 38 United 
States Code;
(2)  There is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having 
an interest in obtaining the waiver; and
(3)  Collection of such indebtedness would be against 
equity and good conscience.

38 C.F.R. § 1.964(a) (1999).

To be eligible for a waiver of recovery of a loan guaranty 
indebtedness, a request for waiver of an indebtedness must be 
made within one year after the date on which the debtor 
receives, by Certified Mail-Return Receipt Requested, written 
notice from VA of the indebtedness.  If written notice of 
indebtedness is sent by means other than Certified Mail-
Return Receipt Requested, then there is no time limit for 
filing a request for waiver of indebtedness under this 
section.  38 C.F.R. § 1.964(e) (1999).

There shall be no collection of a VA compensation 
overpayment, or any interest thereon, when it is determined 
that such collection would be against equity and good 
conscience.  38 C.F.R. § 1.962 (1999).  However, waiver is 
prohibited if it is determined that the veteran's overpayment 
is the result of his or her commission of fraud, 
misrepresentative of a material fact, bad faith, or lack of 
good faith.  38 C.F.R. § 1.963(a) (1999).

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1).  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.
(2).  Balancing of faults.  Weighing the 
fault of the debtor against the VA's 
fault.
(3).  Undue hardship.  Whether collection 
would deprive the debtor or his or her 
family of basic necessities.
(4).  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5).  Unjust enrichment.  Failure to make 
restitution would result in an unfair 
gain to the debtor.
(6).  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. §  5302(c) (West 1991); 38 C.F.R. § 1.965(a) 
(1999).

The Board is bound in its decisions by the laws and 
regulations pertaining to the VA, instructions from the VA 
Secretary, and precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c) (West 1991).


b.  Analysis.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Committee concluded in 
its decision of March 1993 that the facts in this case do not 
show the presence of any of the preceding factors and the 
Board agrees with that conclusion.  As a result, the Board's 
decision on appeal will be limited to the determination of 
whether or not waiver of recovery of the loan guaranty 
indebtedness is warranted on the basis of equity and good 
conscience.

The undersigned finds no fault on the part of the VA in the 
creation of the veteran's indebtedness.  As noted above, he 
received appropriate notification of his foreclosure and 
indebtedness and the calculations of this indebtedness appear 
accurate.  Also, the VA attempted to provide the veteran with 
a repayment plan over a long period of delinquency prior to 
the foreclosure.  

In December 1998, the veteran was requested to provide a more 
up-to-date FSR and tax returns and warned that an adverse 
decision may be rendered if he did not.  He has not complied 
with this request.  A review of the veteran's latest FSR of 
November 1992 indicates that he claimed that his monthly 
liabilities and expenses exceeded his income.  He later 
alleged that he was unemployed.  This fact was verified by 
his 1995 federal income tax return.  The evidence indicates 
that he is married and has one dependent child.

However, a review of the November 1992 FSR indicates that he 
incurred $8,197.86 more in debt when compare with the FSR 
filed in January 1990.  These debts appeared to have been 
incurred after he was aware of his indebtedness to the VA.  
The veteran claimed that $4,500.00 of this debt was in 
medical expenses, but has never explained the specifics of 
the medical care.  He has never claimed that he or his 
dependent child has a medical condition that has incurred 
substantial debts or prevented him from being employed.  The 
evidence indicates that the veteran is approximately 50 years 
old and has many years of productive employment left in his 
life.  His failure to complete a more recent FSR implies that 
he currently is trying to protect his income from collection 
of his VA indebtedness.  Even with evidence that he is 
married with a dependent child and has medical debts, his 
failure to cooperate in verifying his current income brings 
the undersigned to the conclusion that he currently has 
sufficient income to pay his VA indebtedness.  It is noted 
that the VA is entitled to the same consideration as his 
other debtors, especially in light of evidence that he 
incurred substantial non-medical debt after the foreclosure 
of his property.  Therefore, it is determined, in part due to 
the veteran's lack of cooperation, that the repayment of his 
VA indebtedness would not cause him an undue hardship by 
depriving him and his family of basic necessities.  

Recovery of this overpayment would not defeat the purpose of 
the extended VA benefit.  The VA loan guaranty was to place 
the veteran in a primary, occupied residence based on set 
criteria for repayment of a housing loan.  As the veteran did 
not abide by the terms of this agreement, foreclosure and the 
creation of his indebtedness did not defeat the purpose of 
the program.  As the veteran did not abide by his legal 
agreements and obligations, allowing him not to repay his VA 
indebtedness would unjustly enrich him when compared to other 
VA beneficiaries who have abided by the terms of their VA 
loan guaranty agreements.  Finally, the veteran has not 
claimed that his reliance on the VA loan guaranty resulted in 
him relinquishing a valuable right or incurring a legal 
obligation.

Based on the above analysis, the undersigned finds that the 
principles of equity and good conscience do not favor a 
waiver of recovery of the veteran's VA loan guaranty 
indebtedness in the original amount of $14,262.19, plus 
interest.


ORDER

The loan guaranty indebtedness of the appellant was validly 
established; to this extent, the appeal is denied.

Waiver of recovery of a VA home loan guaranty indebtedness in 
the original amount of $14,262.19, plus accrued interest, is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

